Citation Nr: 0405501	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to veteran's status for the purpose of Department 
of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The appellant served during World War II; the nature of that 
service is the issue to be resolved herein.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the VA Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appellant provided testimony before the undersigned 
Veterans Law Judge at the hearing held via videoconferencing 
in January 2004, a transcript of which is of record.  At that 
time, the appellant provided copies of numerous documents 
which are now in the file. 

The case has been Advanced on the Docket pursuant to 38 
C.F.R. § 20.900(c) due to the appellant's age.


REMAND

In essence, it is argued that the appellant has adequate, 
appropriate service to be considered a veteran for VA 
benefits.  He has testified in that regard, and has submitted 
documents which, it is argued, require recertification of his 
dates of service by the service department, and confirm his 
arguments that he is a veteran for VA benefits purposes.

Of record is a memorandum from the VARO, dated in August 
2003, with regard to recertification of service dates.

Also of record is documentation from the service department 
(Army Reserve Personnel Command (ARPERSCOM, formerly 
ARPERCEN), and confirmed by the National Personnel Records 
Center, to the effect that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces. 

In general, the service department's findings are binding and 
conclusive upon VA.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997). 

However, the thrust of the argument raised by the appellant 
and his representative at the hearing was, specifically, that 
there is now a discrepancy in documentation which needs to be 
clarified and ultimately resolved in his favor.

On review of the evidence now of record, as submitted by the 
appellant, the Board finds that there is now sufficient basis 
as would warrant a request for re-certification from the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  

Accordingly, the case is remanded for the following action:

1.  Review the claims file and ensure 
that all notification or development 
action required by the VCAA is conducted.  
The RO is directed to pay particular 
attention to the VCAA notice 
requirements, as clarified by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and 
other decisions.  

The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  Contact ARPERSCOM and request 
reverification of service.  The RO's 
request should clearly ask ARPERSCOM to 
document that its reverification of 
service encompassed a search under all 
information not previously considered 
including the guidelines and records 
relating to recognition of all units 
under American officers.  

In this regard, all pertinent documents 
should be noted, (including those already 
identified in the file at the time of 
prior certification as well as the packet 
of materials recently submitted by the 
appellant, i.e., both those obtained from 
all other sources as well as those 
obtained through the National Archives in 
College Park, MD); and copies of all 
pertinent documents must accompany the 
request for recertification.  

Any discrepancies in those records must 
be identified by the service department; 
and the discrepancies should be resolved 
to the extent possible, with 
documentation to the file with a 
comprehensive explanation and definitive 
citation to pertinent regulatory 
guidelines for certification.

3.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


